IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,719



                  EX PARTE GEORGE CORRAEL SNEED, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1104456 IN THE 232ND DISTRICT COURT
                            FROM HARRIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to seventy years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. Sneed v. State, No. 14-08-00142-CR (Tex. App.–Houston [14th Dist.] Dec. 23, 2008,

pet. dism’d).

        Applicant contends that appellate counsel rendered ineffective assistance because counsel

did not advise him of his right to file petition for discretionary review pro se. The trial court made
                                                                                                      2

findings of fact and concluded that Applicant had not demonstrated that appellate counsel was

ineffective. We disagree. In a sworn affidavit, counsel stated that she did not advise Applicant of his

right to file a petition for discretionary review. Nor are we persuaded that counsel was relieved of

her duties under Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997) to do so because her

motion to withdraw was granted before Applicant’s conviction was affirmed or because Applicant

filed a pro se brief in response to counsel’s Anders brief. See Anders v. California, 386 U.S. 738

(1967). “[F]iling an Anders brief in the court of appeals does not relieve counsel of the duty under

Wilson to inform the defendant that he has a right to file a pro se petition in this Court.” Ex parte

Owens, 206 S.W.3d 670, 671 (Tex. Crim. App. 2006).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourteenth Court of Appeals in case number 14-08-

00142-CR that affirmed his conviction in cause number 1104456 from the 232nd District Court of

Harris County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: February 1, 2012
Do not publish